ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7, 9-16 and 18-20 are allowed.

Applicant filed a Request for Continued Examination on July 11, 2022 entering claims which were submitted on June 13, 2022 along with Applicant’s Remarks/Arguments. Applicant amended Claims 1 and 10, cancelled Claims 8 and 17, and added Claims 19 and 20. No new matter was added. Claims 1-7, 9-16 and 18-20 were examined in light of Applicant’s Remarks / Arguments and found to be allowable. The Section 101 rejection and Section 103 rejection in the Final Office Action issued on April 13, 2022 are withdrawn. 

Authorization for an examiner's amendment to Claims 1,10 was given in an interview and follow-up telephone conversation with attorney Robert A. King (Reg No. 42,738) on 9/8/2022.

Authorization for a further examiner's amendment to Claim 1 and to Claim 10 was given in a telephone conversation with attorney Robert A. King (Reg No. 42,738) on 9/9/2022.

An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

EXAMINER’S AMENDMENT


(Currently Amended) A method for provably fair atomic swaps of private digital assets, comprising: 
in a distributed ledger network, comprising a distributed ledger, a settlement contract performing the following:					defining a data structure comprising a first party field and a second party field on the distributed ledger, each field configured to store at least an asset type, a statement, and a proof; 
receiving, at a first node associated with a first party and from a first temporary address for [a] the first party to an exchange, an identifier, the first party's asset type, the first party's statement representing its side of the exchange, and a hash of the first party's proof; 								receiving, at a second node associated with a second party and from a second temporary address for [a] the second party to the exchange, the identifier, the second party's asset type, the second party's statement representing its side of the exchange, and a hash of the second party's proof; 						locking the hash of the first party's proof against the first temporary address on the distributed ledger; 
locking the hash of the second party's proof against the second temporary address on the distributed ledger; 
writing the first party's asset type and the first party's statement in the first party field, and the second party's asset type and the second party's statement in the second party field; 
receiving, from the first node and from the first party, the identifier and the first party's proof; 							2U.S. Patent Application No.: 16/738,554 Attorney Docket No.: 052227.500132 
receiving, from the second node and from the second party, the identifier and the second party's proof; 
hashing the first party's proof and retrieving a first retrieved temporary address associated with the hash of the first party's proof; 
verifying that the first retrieved temporary address matches the first temporary address and populating the first party field with the first party's proof; 
hashing the second party's proof and retrieving a second retrieved temporary address associated with the hash of the second party's proof; 
verifying that the second retrieved temporary address matches the second temporary address and populating the second party field with the second party's proof; and 
sending the first party's statement representing its side of the exchange and the first party's proof, and the second party's statement representing its side of the exchange and the second party's proof for execution; 						wherein the first temporary address and the second temporary address are specific to the exchange and are discarded or disabled following execution of the exchange.

10.	(Currently amended) A system for provably fair atomic swaps of private 
digital assets, comprising: 
a distributed ledger network comprising a distributed ledger and a first node associated with a first party and a second node associated with a second party, the first party and the second party being parties to an exchange; 
a settlement contract defining a data structure comprising a first party field and a second party field, each field configured to store at least an asset type, a statement, and a proof, deployed to the first node and the second node of the distributed ledger; 
wherein the settlement contract: 
receives at the first node and from a first temporary address for the first party, an identifier, the first party's asset type, the first party's statement representing its side of the exchange, and a hash of the first party's proof;  		receives at the second node and from a second temporary address, the identifier, the second party's asset type, the second party's statement representing its side of the exchange, and a hash of the second party's proof; 
locks the hash of the first party's proof against the first temporary address on the distributed ledger; 
locks the hash of the second party's proof against the second temporary address on the distributed ledger; 
writes the first party's asset type and the first party's statement in the first party field, and the second party's asset type and the second party's statement in the second party field; 
receives, from the first node and from the party, the identifier and the first party's proof; 5U.S. Patent Application No.: 16/738,554 Attorney Docket No.: 052227.500132 
receives, from the second node and from the second party, the identifier and the second party's proof; 
hashes the first party's proof and retrieving a first retrieved temporary address associated with the hash of the first party's proof; 
verifies that the first retrieved temporary address matches the first temporary address and populating the first party field with the first party's proof; 
hashes the second party's proof and retrieving a second retrieved temporary address associated with the hash of the second party's proof; 
verifies that the second retrieved temporary address matches the second temporary address and populating the second party field with the second party's proof; and 
sends the first party's statement representing its side of the exchange and the first party's proof, and the second party's statement representing its side of the exchange and the second party's proof for execution; 
wherein the first temporary address and the second temporary address are specific to the exchange and are discarded or disabled following execution of the exchange.


REASONS FOR ALLOWANCE


REASONS FOR PATENT ELIGIBILITY


Based on the 2019 PEG guidance from January 7, 2019: 

Under Step 2A, prong 1:

The claims recite an abstract idea of verifying a currency exchange contract between two parties.
The claimed concept falls into the category of organizing human activity, specifically a commercial interaction.

Applicant asserts that the claims integrate any alleged judicial exception into a practical application using the additional elements of related to the proof-locking that integrate the alleged abstract idea into the practical application of providing a secure mechanism for the exchange of assets and together recite a meaningful way of using the alleged judicial exception beyond generally linking the use of the judicial exception to a particular technological environment and that the claims when viewed as a combination recite significantly more in that the process is far from routine and conventional to use temporary addresses in that they provide a detailed technical solution to the problem of future attacks involving a proof by locking each party’s proof against a temporary address associated with that party, as per Application, Par. 0032. (Remarks, pp. 9 – 10). Applicant’s argument is persuasive.

Under Step 2A prong 2:
The claimed invention has been deemed to recite limitations that integrate the identified abstract idea into a practical application. 

The claimed limitations recite: “a method for provably fair atomic swaps of private digital assets, comprising: in a distributed ledger network, comprising a distributed ledger, a settlement contract performing the following: defining a data structure comprising a first party field and a second party field on the distributed ledger, each field configured to store at least an asset type, a statement, and a proof; receiving, at a first node associated with a first party and from a first temporary address for the first party to an exchange, an identifier, the first party's asset type, the first party's statement representing its side of the exchange, and a hash of the first party's proof; receiving, at a second node associated with a second party and from a second temporary address for the second party to the exchange, the identifier, the second party's asset type, the second party's statement representing its side of the exchange, and a hash of the second party's proof; locking the hash of the first party's proof against the first temporary address on the distributed ledger; locking the hash of the second party's proof against the second temporary address on the distributed ledger; writing the first party's asset type and the first party's statement in the first party field, and the second party's asset type and the second party's statement in the second party field; receiving, from the first node and from the first party, the identifier and the first party's proof; 2U.S. Patent Application No.: 16/738,554 receiving, from the second node and from the second party, the identifier and the second party's proof; hashing the first party's proof and retrieving a first retrieved temporary address associated with the hash of the first party's proof; verifying that the first retrieved temporary address matches the first temporary address and populating the first party field with the first party's proof; hashing the second party's proof and retrieving a second retrieved temporary address associated with the hash of the second party's proof; verifying that the second retrieved temporary address matches the second temporary address and populating the second party field with the second party's proof; and sending the first party's statement representing its side of the exchange and the first party's proof, and the second party's statement representing its side of the exchange and the second party's proof for execution; wherein the first temporary address and the second temporary address are specific to the exchange and are discarded or disabled following execution of the exchange.”
These are meaningful limitations that as an ordered combination that are more than mere instructions to apply the abstract idea using a computer and are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application. Further, as an ordered combination, the claims are also not well-understood, routine or conventional.

For the reasons stated above, the Claims 1-7, 9-16 and 18-20 are directed to patent eligible subject matter.

Applicant asserts that the cited references, Han, Yu and Agrawal considered alone or in combination, do not disclose or render obvious all of the features of amended independent Claims 1 and 10, particularly "receiving, from a first temporary address for a first party to an exchange, an identifier, the first party's asset type, the first party's statement representing its side of the exchange, and a hash of the first party's proof," "receiving, from a second temporary address for a second party to the exchange, the identifier, the second party's asset type, the second party's statement representing its side of the exchange, and a hash of the second party's proof," "locking the hash of the first party's proof against the first temporary address on the distributed ledger," "locking the hash of the second party's proof against the second temporary address on the distributed ledger, "hashing the first party's proof and retrieving a first retrieved temporary address associated with the hash of the first party's proof," "verifying that the first retrieved temporary address matches the first temporary address and populating the first party field with the first party's proof," "hashing the second party's proof and retrieving a second retrieved temporary address associated with the hash of the second party's proof," "verifying that the second retrieved temporary address matches the second temporary address and populating the second party field with the second party's proof," and “wherein the first temporary address and the second temporary address are specific to the exchange and are discarded or disabled following execution of the exchange.” (Remarks, pp. 11 – 13). Applicant’s argument is persuasive. A search of the prior art had not identified art that discloses, either alone or in combination, the elements of the amended claims. 

The closest prior art of record On the Optionality and Fairness of Atomic Swaps, Association for Computing Machinery, Inc., AFT 2019 - Proceedings of the 1st ACM Conference on Advances in Financial Technologies, Han, et al., discloses Atomic Swap which allow two parties to exchange their assets “atomically” without trusted third parties. “Atomic” means the swap either succeeds or fails for both parties at any given time. In blockchains, Atomic Swap is usually implemented by using Hashed Time-locked Contracts (HTLCs) [1]. The HTLC is a type of transaction that, the payee should provide the preimage of a hash value before a specified deadline, otherwise the payment fails - the money goes back to the payer and the payee will not get any money.
The Atomic Swap has already been widely adopted in the cryptocurrency industry. In particular, it realised the Decentralised Exchanges (DEXes), and boosted the Decentralised Finance (De-Fi). In a DEX, traders publish and participate in deals, and the dealing process is regulated by a smart contract embedding the Atomic Swap protocol.
Han does not disclose that the first temporary address and the second temporary address are specific to the exchange and are discarded or disabled following execution of the exchange.

The closest prior art of record CoinExpress: A Fast Payment Routing Mechanism in Blockchain-based Payment Channel Networks, 2018 27th International Conference on Computer Communication and Networks (ICCCN), Yu, et al. discloses in Section VI that on chain solutions focus on improving scalability by modifying existing blockchain design. A few promising techniques include increasing block size, using lightweight consensus algorithms, sharding [13], using Directed Acyclic Graph (DAG) instead of chain to store blocks[20], etc. Increasing block size directly increases a blockchain’s capability to store and process more transactions.

The closest prior art of record US 2019/0164153 A1, Agrawal et al., discloses Blockchain-based, smart contract platforms have great promise to remove trust and add transparency to distributed applications. However, this benefit often comes at the cost of
greatly reduced privacy. Techniques for implementing a privacy-preserving smart contract is described. The system can keep accounts private while not losing functionality and with only a limited performance overhead.

Other relevant prior art:

Luke Fitzpatrick, A Complete Beginner's Guide To Atomic Swaps, Sep. 2, 2019, Forbes, pp. 1 - 4.;

PR Newswire [New York], Apollo Foundation Launches Decentralized Exchange With Atomic Swaps: Apollo DEX beta version includes TradingView, and uses Etherium smart contracts, 6 October 2019, PR Newswire Association LLC.;

Luis Aureliano, Cross-Chain Trading Looks To Make Cryto More Attractive To Wall Street, Here's Who's Leading The Charge, February 22, 2018, Accretive Capital LLC d/b/a Benzinga.;

Ron van der Meyden, On the specification and verification of atomic swap smart contracts, 2018, arXiv preprint arXiv:1811.06099.; and

Dan Robinson, HTLCs Considered Harmful, 2019, https : / / cyber. stanford . edu / sites / g / files / sbiybj9936 / f / htlcs_considered_harmful.pdf.

For the reasons stated above, Claims 1-7, 9-16 and 18-20 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE N. PROIOS/Examiner, Art Unit 3694    


/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        9/8/2022